DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garrity on 5/19/2022.
The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
generating by a network device at least one [controlling] indication for enabling creation of a proximity-based service (ProSe) user equipment identifier at a terminal device to facilitate device-to-device communication by the terminal device, wherein generating the at least one [controlling] indication is based on criteria comprising:
a [link layer]Machine-Type Communication (MTC) identifier comprising a source address for use by a terminal device in the device-to-device communication,
status information of a network where the terminal device locates,
at least one length of different parts of the proximity-based service (ProSe) user equipment identifier to be used by the terminal device in the device-to-device communication, and
[an]a further indication of the [link layer]Machine-Type Communication (MTC) identifier, the status information and the at least one length; and
based on generating the at least one [controlling] indication, sending the at least one [controlling] indication based on, the criteria to the terminal device to enable the terminal device to generate the proximity-based service (ProSe) user equipment identifier.
2. (Currently Amended) The method according to claim 1, wherein generating the at least one [controlling] indication comprises:
generating the at least one [controlling] indication including activating information associated with activating the at least one [controlling] indication, the activating information including at least one of:
a conflict between the ProSe user equipment identifier and previous identifier of the terminal device,
a time indicating the ProSe user equipment identifier needed,
a location of the terminal device,
a type of an application executed on the terminal device,
a battery power level of the terminal device, or
a signal strength level of the terminal device.
3. (Currently Amended) The method according to claim 1, further comprising:
prior to generating the at least one [controlling] indication, sending an initial identifier to the terminal device to enable the terminal device to perform the device-to-device, communication.
4. (Currently Amended) The method according to claim 1, further comprising:
receiving a first identifier generated by the terminal device based on the at least one [controlling] indication; and storing the first identifier in a database accessible to the network device.
5. (Currently Amended) The method according to claim 1, further comprising:
receiving a second identifier generated by the terminal device based on the at least one [controlling] indication and validity information of the second identifier; and
in response to determining that the second identifier is invalid based on the validity information, triggering the terminal device to generate a further identifier.
6. (Currently Amended) The method according to claim 1, further comprising:
sending [a]an additional further [controlling] indication including deactivating information associated with deactivating the at least one [controlling] indication, the deactivating information including at least one of:
a time indicating the at least one [controlling] indication needed to be deactivated,
a location of the terminal device, or
a type of an application executed on the terminal device.
7. (Currently Amended) A method, comprising:
facilitating device-to-device communication comprising:
receiving, by a terminal device from a network device, at least one [controlling] indication for use in creating by the terminal device a proximity-based service (ProSe) user equipment identifier to be used by the terminal device in the device-to-device communication; and
based on the at least one [controlling] indication:
determining, from the at least one [controlling] indication, a [link layer]Machine-Type Communication (MTC) identifier comprising a source address for use by a terminal device in the device-to-device communication;
determining, from the at least one [controlling] indication, status information of a network where the terminal device locates;
determining, from the at least one [controlling] indication, length of different parts of the proximity-based service (ProSe) user equipment identifier, and
generating a first identifier based on the [link layer]Machine-Type Communication (MTC) identifier, the status information and the length.
8. (Currently Amended) The method according to claim 7, wherein receiving the at least one [controlling] indication comprises:
receiving the at least one [controlling] indication including activating information associated with activating the at least one [controlling] indication, the activating information including at least one of:
a conflict between the ProSe user equipment identifier and previous identifier of the terminal device,
a time indicating the ProSe user equipment identifier needed,
a location of the terminal device,
a type of an application executed on the terminal device,
a battery power level of the terminal device, or
a signal strength level of the terminal device.
9. (Previously Presented) The method according to claim 7, further comprising:
prior to generating the first identifier, receiving an initial identifier from the network device to enable the terminal device to perform the device-to-device communication.
10. (Original) The method according to claim 7, further comprising:
sending the first identifier to the network device for storing in a database accessible to the network device.
11. (Currently Amended) The method according to claim 7, further comprising:
sending a second identifier generated based on the at least one [controlling] indication and validity information of the second identifier to the network device; and
in response to determining that the second identifier is invalid based on the validity information, generating a further identifier triggered by the network device.
12. (Currently Amended) The method according claim 7, further comprising:
receiving a further indication including deactivating information associated with deactivating the at least one [controlling] indication, the deactivating information including at least one of:
a time indicating the at least one [controlling] indication needed to be deactivated,
a location of the terminal device, or
a type of an application executed on the terminal device.
13. (Currently Amended) A network device, comprising:
at least one processor; and
a memory coupled to the at least one processor, the memory storing instructions therein, the instructions, when executed by the at least one processor, causing the network device to perform acts including:
generating by the network device at least one [controlling] indication for enabling creation of a proximity-based service (ProSe) user equipment identifier at a terminal device to facilitate device-to-device communication by the terminal device, wherein generating the at least one [controlling] indication is based on criteria comprising:
a [link layer]Machine-Type Communication (MTC) identifier comprising a source address to be used by the terminal device in the device-to-device communication,
status information of a network where the terminal device locates,
at least one length of different parts of the proximity-based service (ProSe) user equipment identifier to be used by the terminal device in the device-to-device communication, and
[an]a further indication of the [link layer]Machine-Type Communication (MTC) identifier, the status information, and the at least one length; and
based on generating the at least one [controlling] indication, sending the at least one [controlling] indication based on the criteria to the terminal device to enable the terminal device to generate the proximity-based service (ProSe) user equipment identifier.
14. (Currently Amended) The network device of claim 13, wherein generating the at least one [controlling] indication comprises:
generating the at least one [controlling] indication including activating information associated with activating the at least one [controlling] indication, the activating information including at least one of:
a conflict between the ProSe user equipment identifier and previous identifier of the terminal device,
a time indicating the ProSe user equipment identifier needed, 
a location of the terminal device,
a type of an application executed on the terminal device,
a battery power level of the terminal device, or
a signal strength level of the terminal device.
15. (Currently Amended) The network device of claim 13, wherein the acts further include[includes]:
prior to generating the at least one [controlling] indication, sending an initial identifier to the terminal device to enable the terminal device to perform the device-to-device communication.
16. (Currently Amended) The network device of claim 13, wherein the acts further include[includes]:
receiving a first identifier generated by the terminal device based on the at least one [controlling] indication; and
storing the first identifier in a database accessible to the network device.
17. (Currently Amended) The network device of claim 13, wherein the acts further include[includes]:
receiving a second identifier generated by the terminal device based on the at least one [controlling] indication and validity information of the second identifier; and
in response to determining that the second identifier is invalid based on the validity information, triggering the terminal device to generate a further identifier.
18. (Currently Amended) The network device of claim 13, wherein the acts further include[includes]:
sending [a]an additional further indication including deactivating information associated with deactivating the at least one [controlling] indication, the deactivating information including at least one of:
a time indicating the at least one [controlling] indication needed to be deactivated,
a location of the terminal device, or
a type of an application executed on the terminal device.
19. (Currently Amended) A terminal device, comprising:
at least one processor; and
a memory coupled to the at least one processor, the memory storing instructions therein, the instructions, when executed by the at least one processor, causing the terminal device to perform acts including:
receiving, by the terminal device from a network device, an at least one [controlling] indication for use in generating by the terminal device a proximity-based service (ProSe)[ProSe] user equipment identifier to be used by the terminal device in the device-to-device communication; and
based on the at least one [controlling] indication:
determining, from the at least one [controlling] indication, a [link layer]Machine-Type Communication (MTC) identifier comprising a source address for use by a terminal device in the device-to-device communication;
determining, from the at least one [controlling] indication, status information of a network where the terminal device locates;
determining, from the at least one [controlling] indication, length of different parts of the ProSe user equipment identifier; and
generating a first identifier based on the [link layer]Machine-Type Communication (MTC) identifier, the status information, and the length.
20. (Currently Amended) The terminal device of claim 19, wherein receiving the at least one [controlling] indication comprises:
receiving the at least one [controlling] indication including activating information associated with activating the at least one [controlling] indication, the activating information, including at least one of:
a conflict between the ProSe user equipment identifier and previous identifier of the terminal device,
a time indicating the ProSe user equipment identifier needed,
a location of the terminal device,
a type of an application executed on the terminal device,
a battery power level of the terminal device, or
a signal strength level of the terminal device.
21. (Previously Presented) The terminal device of claim 19, wherein the acts further include[includes]:
prior to generating the first identifier, receiving an initial identifier from the network device to enable the terminal device to perform the device-to-device communication.
22. (Original) The terminal device of claim 19, wherein the acts further include[includes]:
sending the first identifier to the network device for storing in a database accessible to the network device.
23. (Currently Amended) The terminal device of claim 19, wherein the acts further include[includes]:
sending a second identifier generated based on the at least one [controlling] indication and validity information of the second identifier to the network device; and
in response to determining that the second identifier is invalid based on the validity information, generating a further ID triggered by the network device.
24. (Currently Amended) The terminal device of claim 19, wherein the acts further include[includes]:
receiving a further indication including deactivating information associated with deactivating the at least one [controlling] indication, the deactivating information including at least one of:
a time indicating the at least one [controlling] indication needed to be deactivated,
a location of the terminal device, or
a type of an application executed on the terminal device.
25. (Currently Amended) A non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform:
generating by a network device at least one [controlling] indication for enabling creation of a proximity-based service (ProSe) user equipment identifier at a terminal device to facilitate device-to-device communication by the terminal device, wherein generating the at least one [controlling] indication is based on criteria comprising:
a [link layer]Machine-Type Communication (MTC) identifier, comprising a source address for use by a terminal device in the device-to-device communication,
status information of a network where the terminal device locates,
at least one length of different parts of the proximity-based service (ProSe) user equipment identifier to be used by the terminal device in the device-to-device communication, and
[an]a further indication of the [link layer]Machine-Type Communication (MTC) identifier, the status information and the at least one length; and
based on generating the at least one [controlling] indication, sending the at least one [controlling] indication based on the criteria to the terminal device to enable the terminal device to generate the proximity-based service (ProSe) user equipment identifier.
26. (Currently Amended) A non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform:
facilitating device-to-device communication comprising:
receiving, by a terminal device from a network device, at least one [controlling] indication for use in creation by the terminal device a proximity-based service (ProSe) user equipment identifier to be used by the terminal device in the device-to-device communication; and
based on the at least one [controlling] indication:
determining, from the at least one [controlling] indication, a [link layer]Machine-Type Communication (MTC) identifier comprising a source address for use by a terminal device in the device-to-device communication;
determining, from the at least one [controlling] indication, status information of a network where the terminal device locates;
determining, from the at least one [controlling] indication, length of different parts of the proximity-based service (ProSe) user equipment identifier; and
generating a first identifier based on the [link layer]Machine-Type Communication (MTC) identifier, the status information and the length.

Allowable Subject Matter
Claims 1-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648